                                           Case 4:20-cv-09053-JST Document 13 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CAROL A. LENZINI,                                   Case No. 20-cv-09053-JST
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10    VALENTINE & KEBARTAS, LLC,                          Re: ECF No. 12
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a notice of settlement. ECF No. 12. By May 24, 2021, the parties

                                  14   shall file either a stipulation of dismissal or a one-page joint statement explaining why they were

                                  15   unable to file such a stipulation.

                                  16          The Court also hereby sets a case management conference on June 8, 2021. That

                                  17   conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  18          Any continuance of the deadlines set in this order requires a showing of good cause.

                                  19          All other deadlines and hearings are vacated.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 6, 2021
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
